Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 1, 2022  has been entered. 
Claims 316, 319, 321, 322, 324, 326-342, 345, 363-365 and 369-378 are currently pending. Claims 320,  362 and 366-368 have been canceled and claims 316, 319, 321, 322, 327, 337, 364, 369 have been amended by Applicants’ amendment filed on 8/1/2022. No claims have been added by Applicants’ amendment filed on 8/1/2022. No claims were newly added. 
In response to the restriction requirement of June 16, 2021, Applicant’s election without traverse of Group I, claims 316, 318-322, 324, 326-342 and 345 (claims 317-318, 320 now canceled), directed to a method of treatment, comprising: (a) administering a T cell therapy to a subject having a disease or condition; and (b) administering to the subject a therapeutically effective amount of a tryptophan metabolism and/or kynurenine pathway modulator subsequent to the initiation of administration of the T cell therapy, in Applicants’ response filed on September 15, 2021 was previously akwnoleged.
Additionally, Applicants’ election of the following species was previously akwnoleged:
a) without traverse, an inhibitor of indoleamine-pyrrole 2,3-dioxygenase 1 (IDOl) (claims 320, 325, 360; claims 320 and 360 now canceled);
b) without traverse, epacadostat, e.g, a IDO1 inhibitor (claims 321-323; claim 323 now canceled);
c) without traverse, 4-1BB;
d) without traverse, CD19;
e) without traverse, nonHodgkin lymphoma (NHL)(claims 335-336);
f) without traverse, L-type Amino Acid Transporter 1 (LATl; SLC7A5) (claim 341); 
g) without traverse, a subject in which (viii) the level of the IFNγ is above a threshold level or is increased compared to the level assessed at a time point prior to the initiation of administration of the T cell therapy or a preceding time point after the initiation of administration of the T cell therapy, as the elected species.
 
Claim 317 (claim 317 now canceled) was previously  withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-XV was previously made FINAL.
Claim 373 and claim 375 and by dependence, claims 374 and 376-378, are objected to as being dependent upon a cancelled base claims 367 and 318, respectively. Accordingly, claims 373-378  have not been further treated on the merits. 
Therefore, claims 316, 319, 321, 322, 324, 326-342, 345, 363-365 and 369-372 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
New Claim objection
Claim 369 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 328.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). The method of claim 369 and the method of claim 328 are identical because both claims depend from parent claim 316 and both claims recite: 
“wherein the T cell therapy comprises an engineered T cell comprising a recombinant receptor that specifically binds to an antigen, wherein the recombinant receptor is a chimeric antigen receptor (CAR) or a transgenic T cell receptor (TCR).”

Claim 370 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 329.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). In the instant case, the practitioner in the art would readily understand that the claimed CAR of claim 370 is essentially the same as the CAR of claim 329 which comprises an extracellular binding domain and intracellular signaling domain.
Claim 371 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 339.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). Both claims 371 and 339 depend from the same claim 328 and both claims 371 and 339  further limit claim 328 to “wherein the T cell therapy comprises CD4+ T cells and CD8+ T cells”. 
Claim 372 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 370.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). The method of claim 372 which depends from claim 328 and the method of claim 370 which depends from claim 369 are the same. Both claims 370 and 372 recite the same limitation “wherein the recombinant receptor is a CAR” and claims 328 and 369 are duplicated themselves. 

Withdrawn Rejections in response to Applicants’ arguments or amendments
35 U.S.C. 112(d)
In view of Applicants’ arguments where claim  339 is dependent on claim 328, rather than claim 338, the rejection of claim 339 under 35 U.S.C. § l 12(d) has been withdrawn.

Maintained Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(b)
Claims 337, 345 and 364 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 337 is indefinite in its recitation of “the tumor “ in line 2. There is not propoer antecedent bases for “the tumor” in parent claim 328.  
Claim 345 is rejected because of its recitation of “ a prior administration of a tryptophan metabolism or kynurenine pathway inhibitor” because it is unclear whether a prior administration of the tryptophan metabolism or kynurenine pathway inhibitor refers to a IDO1 inhibitor or any other modulators of the tryptophan metabolism. As such the metes and bounds are indefinite. 
	Claim 364 is rejected because of its recitation of “the cancer comprises a tumor negative for TDO …. the subject is not selected for expression of a TDO positive tumor”. As IDO1, IDO2, TDO are different structural enzymes, it is unclear how a TDO positive or negative tumor relates to administration of a IDO1 inhibitor.  Is the IDO1 inhibitor also an inhibitor of TDO? As such the metes and bounds of the claim are indefinite.
                                        Claim Rejections - 35 USC § 103 	Claim 316 is directed to a method comprising two active steps: (i) administering a T cell therapy to a subject having a disease or condition  and (ii) administering to the subject a therapeutically effective amount of an inhibitor of IDO1 subsequent to the initiation of administration of the T cell therapy, wherein the inhibitor of IDO1 is administered within 14 days subsequent to the initiation of the T cell therapy. The recitation of “wherein the inhibitor of IDO1 is administered within 14 days subsequent to the initiation of the T cell therapy” is broadly interpreted as administering said inhibitor at any point after the T cell therapy is initiated but before 15 days subsequent to said initiation. For example, 30 minutes after the administering a T cell therapy falls within the scope of claim 316. 
Claims 316, 319, 321, 322, 324, 326-342, 345, 363-365 and 369-372 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Cowley et al., (WO 2016/026772; PCT pub.  date Feb 21; 2017;  Citations are from the National Stage U.S. Pub. 2017/0267668.  The National Stage is deemed an English language translation of the PCT) in view of Du et al (US Pub. 2017/0174713) and Ninomiya et al., (Blood. 2015; pp. 3905-3916; of record IDS filed on 2/13/2020) as evidenced by Savoldo et al., (Clin Invest. 2011; 121(5):1822-1826) and Dotti et al., (Immunol Rev. 2014 January; pp. 1-24).
Regarding claims 316 and 319, Cowley et al., discloses method comprising administration of  “a indoleamine-2,3-dioxygenase (IDO[IDO1 or IDO2]) inhibitors” for use in medicine (paragraph [0001]). Cowley states “Effector T cells are particularly susceptible to low tryptophan concentrations, therefore, depletion of the essential amino acid tryptophan from the local microenvironment resulting in effector T-cell anergy and apoptosis” (paragraph [0013]) and “TDO and IDO mediate immunosuppressive effects through the metabolization of Trp to kynurenine” (paragraph [0060]). Cowley et al., states, “Tryptophan catabolism in cancer is increasingly being recognized as an important micro-environmental factor that suppresses antitumor immune responses” (para. [0059]), wherein IDO inhibition slows tumour growth and restores anti-tumour immunity (paragraph [0063]), and “Inhibition of IDO and/or TDO will dramatically lower kynurenine levels, relieving the brake on the immune system allowing it to attack and eliminate tumours” (paragraphs [0067][0081]), providing support for a correlation between catabolism or reduction of tryptophan and increasing kynurenine levels and suppression of antitumor responses wherein inhibition of IDO restore antitumor activity. Cowley et al., discloses methods for treating a cancer comprising administering to a patient a compound with IDO inhibitory function in combination with a chimeric antigen receptor T-cell therapy (CAR-T) (para. [0355]; claims 1, 13, 23 and 24). Furthermore, Cowley et al., discloses administration of the IDO inhibitor and a suitable agent such as T cell therapy  simultaneously, sequentially or separately. (paragraphs [0355],[0359]; claims 23- 25).
In view of the benefits of combinational therapy with an IDO1 inhibitor to reduce an immunosuppressive environment with  a T cell therapy including  CAR-T to enhance efficacy and patient responses (Cowley paragraph [0069]), it would have been obvious for one of ordinary skill in the art to administer an IDO1 inhibitor follow by and a T cell therapy, particularly because Cowley et al., explicitly teaches that that a T cell therapy can be administered sequentially after an IDO1. Determining an optimal dosage sequence/timing (even if it assumed that this has been identified) within 14 days (claim 316) or 7 days (claim 319) is a routine matter for one of skill in the art. Merely following the teaching of the prior art and determining in a trial and error manner, optimal dosage sequence/timing is considered to be a routine matter to downregulate expression of the enzyme IDO function and to improve the antitumor activity of CAR-T cell therapy in vivo, absent any evidence of unexpected results within 14 days or 7 days subsequent to the initiation of the T cell therapy. 
It is no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable (MPEP 2144.05).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claims 321 and 322, Cowley makes obvious the method of claim 316. Moreover, Cowley teaches dual inhibitors blocking both TDO and IDO (paragraphs [0066][0082][0083]). Immunotherapeutic IDOL inhibitors  such as epacadostat, GDC-0919, 1-methyl-D-tryptophan, BMS-986205 or PF-06840003 were known and routine in the art as evidenced by the art of Du et al. (paragraph [0337]). 
Regarding claim 324, Cowley makes obvious the method of claim 316. Cowley does not teach a tumor negative for IDO 1 prior to the initiation of administration of the T cell therapy.   
However, Ninomiya et al., discloses that the tumor microenvironment suppresses CAR-expressing T cells (CARTs) through the activity of indoleamine 2,3-dioxygenase (IDO), an intracellular enzyme that converts tryptophan into metabolites that inhibit T-cell activity. Ninomiya et al., evidences that CD19-CARTs inhibited IDO-negative tumor growth but had no effect on IDO-positive tumors, (abstract), providing support for selection of IDO-negative tumors that can be inhibited by CD19-CARTs immunotherapy. Moreover, Ninomiya’s teaching support an inhibitory effect of IDO present on/in cancer cells on a T cell therapy (e.g, tumor-derived IDO on CD19-CART therapy) . 
Regarding claim 326, Cowley makes obvious the method of claim 316. In relation to the elevation of the level of interferon-gamma (IFNγ) in the subject in the local environment of a tumor or in a serum or plasma sample upon administration to the subject the T cell therapy, said administration to the subject a T cell therapy inherently elevates IFNγ in the subject in the local environment of a tumor or in a serum or plasma sample. Elevated IFNγ in turn increases or elevates expression of IDO1 in cells present in the local environment of a tumor. These are inherent physical properties of the administration of T cell therapy to a subject.
Regarding claim 327, Cowley makes obvious the method of claim 316. Moreover, Cowley discloses that “inhibition of IDO increased blood pressure in systemically inflamed mice, but not in mice deficient for IDO or IFNγ , which is required for IDO induction” (para. [0027]). Since expression of IFNγ is required for IDO induction, it would have been obvious to administer an inhibitor of  IDO when levels of IFNγ are increased “in a biological sample from the subject compared to prior to the initiation of administration of the T cell therapy.”, as recited in claim 327. 
Regarding claims 328, 369  and 333, Cowley makes obvious the method of claim 316. Moreover, Moreover, Ninomiya  teaches an engineered T cell for B-cell malignancies comprising a recombinant receptor that specifically binds to CD19, wherein the recombinant receptor is a CAR (abstract).
Regarding claims 329-332, 370 and 372, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 328. Moreover, Ninomiya  teaches CD19-CARTs and refers to the art of Savoldo et al., for the structure of CARTs comprising an ITAM comprising a CD3-zeta chain and costimulatory signaling region wherein the costimulatory domain is a CD28 domain and the signaling domain is the [Symbol font/0x7A] domain (Savoldo et al., abstract)
Regarding claims 334-336, Cowley makes obvious the method of claim 316, wherein the condition to treat is cancer, including leukaemias and lymphomas such as  B-Cell lymphoma.,  acute lymphoblastic leukaemia, chronic lymphocytic leukaemia, acute myelogenous leukaemia, chronic myelogenous leukaemia, hairy cell leukaemia, T-cell prolymphocytic leukemia (T-PLL), large granular lymphocytic leukemia, adult T-cell leukemia, juvenile myelomonocytic leukaemia, Hodgkin lymphoma, non-Hodgkin lymphoma (Cowley et al., para. [0350]). 
Regarding claim 337, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 328. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19 , wherein the recombinant receptor is a CAR (abstract). In relation to the recitation of : an increase in tryptophan levels, persistence of T cells of the T cell therapy in the subject, reduced expression or level of CD25 on the surface of the cells of the T cell therapy, or an increase in tryptophan levels and other properties characterizing and resulting from the administration of an engineered T cell comprising a recombinant receptor that specifically binds to an antigen in combination to an inhibitor of  expression of IDO1 in a subject, as required in claim 328,  these are inherent physical properties resulting from said administration, absent any factual evidence to the contrary. 
Regarding claims 338-340,  365 and 371, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 3328. Moreover, Ninomiya  teaches that Human peripheral blood mononuclear cells (PBMCs) were obtained from healthy volunteer donors and transduced with retroviral vectors encoding first-, second-, or third-generation CD19-CARs according to the methods of Salvodo et al. (page 3906; col.1), wherein selection of one or both subsets of CD8+ and CD4+ would have been obvious and routine in the art,  as evidenced by the teachings of Dotti et al., (page 7). Furthermore, Ninomiya  teaches “ Seven days after tumor engraftment, CARTs or NTs (1 x 107) were infused intravenously”, falling within the scope of  administration of  about 1 x 107  to 1 x 108 total T cells comprising the recombinant receptor, as required in claim 340. 
Regarding claims 341 and 342, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 328. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19 , wherein the recombinant receptor is a CAR (abstract). Additionally, Cowley discloses that “several cancers overexpress both TDO and IDO. TDO and IDO mediate immunosuppressive effects through the metabolization of Trp to kynurenine, triggering downstream signalling through GCN2, mTOR and AHR that can affect differentiation and proliferation of T cells” (paragraph [0060]). The practitioner in the art would readily understand how to further modify expression of a molecule associated with IDO-mediated immunosuppressive signaling such as mTOR, particularly because  Cowley explicitly teaches that mTOR is a downstream activated molecule from the catabolism of Trp to kynurenine that affects differentiation and proliferation of T cells. Furthermore, introducing an inhibitory nucleic acid of mTOR or introducing a genetic disruption in the gene encoding mTOR to prevent or inhibit its expression is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account the above-disclosed factors and the clinical profile of the patient to ensure that cancer does not progress and, especially, to obtain a remission status for the patient.
Regarding claim 345, Cowley makes obvious the method of claim 316. Specifically, Cowley et al., discloses administration of a IDO inhibitor and a suitable agent (e.g, T cell therapy)  simultaneously, sequentially or separately depending upon the agents and patients involved, and the type of cancer indicated. (paragraphs [0359]; claim 25); such that the practitioner in the art would readily understand that administration of an IDO inhibitor subsequent to the administration of T therapy in a subject that has been previously treated unsuccessfully with an IDO inhibitor to be part of considerations in the design of the treatment, type of cancer and the clinical profile of the patient to ensure that cancer does not progress and, especially, to obtain a remission status for the patient.
Regarding claims 363 and 364, the teachings of Cowley make obvious the method of claim 316. Additionally, Ninomiya discloses that CD19-CARTs had no effect on IDO-positive tumors (abstract). Furthermore, Ninomiya discloses in vitro selection of IDO-negative tumor (e.g, a natively IDO-negative cell line, Raji ) and  IDO-positive tumors (IDO-positive Raji clone (Raji-IDO) before T cell therapy (abstract; page 3907; col. 1, last para.), wherein Raji-IDO catabolized all of the L-tryptophan in RPMI- 1640 medium within 72 hours into L-kynurenine. (page 3907; col. 1, last para.). Ninomiya et al., also assesses in vivo tumor-derived IDO on CD19-CART therapy by stablishing Raji- IDO cells subcutaneously and 7 days latter injecting  human NTs or CD19-CARTs intravenously. IDO tumors were resistant to CD19-CART inhibition (page 3907; col. 2), providing support for the presence of IDO on tumors inhibiting a T cell therapy. Ninomiya et al., discloses that treatment with 1-MT (a competitive IDO inhibitor) on IDO-positive tumors from d-1 to d-7, where the combination treatment, e.g.,  CD19-CARTs and with 1-MT before and after initiation of CAR therapy produced significantly better tumor control than either single therapy  (page 3908; col. 1; Figure 3).

    PNG
    media_image1.png
    188
    467
    media_image1.png
    Greyscale

Though Ninomiya does not explicitly  teach in vivo administration of T-cell therapy followed by a competitive IDO inhibitor solely and subsequent to T-cell therapy, Cowley et al., discloses administration of the TDO or IDO inhibitor and a suitable agent such as T cell therapy  simultaneously, sequentially or separately. (paragraphs [0359]; claim 25), such that administration of  a competitive IDO inhibitor after initiation of T-cell therapy is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account the above-disclosed factors such as treatment with 1-MT (a competitive IDO inhibitor) on IDO-positive tumors from before and after CAR therapy and the clinical profile of the patient to ensure that cancer does not progress and, especially, to obtain a remission status for the patient.
Response to Applicants’ Arguments as they apply to rejection of claims 316, 319, 321, 322, 324, 326-342, 345, 363-365 and 369-372 under 35 USC § 103
At pages 13-27 of the remarks filed on 8/1/2022, Applicants essentially argue that: 1) “Solely to advance prosecution… claim 316 is amended to recite, ….a person of ordinary skill in the art (POSITA) would have had no reason or motivation to, inter alia, administer an inhibitor of IDO 1 subsequent to, but within 14 days of, the initiation of the T cell therapy”, 2) “while it had been known that IDOl can be chronically activated and contribute to immunosuppressive activity in some cancer subjects, the inventors for the present application demonstrated that the administered T cell therapy itself contributes to the immunosuppressive effects by induction of the kynurenine pathway that leads to tryptophan metabolism after the T cell therapy is administered. See, e.g., at paragraphs [0245]-[0247] and Examples 1, 2, 13 and 15.” 3), “the present application clearly demonstrate that administering a T cell therapy results in an upregulation in IDO 1 expression in target tumor cells following administration” 4) “The presently claimed subject matter is, therefore, directed to therapeutic methods that include the use of an IDOl inhibitor subsequent to T cell therapy in a subject, to inhibit the immunosuppressive pathway described above and prevent tryptophan-starved conditions in therapeutic T cells, thereby increasing their efficacy”, 5) “Examples 9 and 11 in the application as filed show that addition of tryptophan following tryptophan starvation of therapeutic T cells can restore functionality of the therapeutic T cells. This is consistent with administering an IDOl inhibitor (which has been shown to increase tryptophan levels) to a subject receiving T cell therapy after the onset of tryptophan-starved conditions, effectively restoring the therapeutic T cells and improving treatment outcomes.” 6) “administration of a T cell therapy to a subject can induce immunosuppressive tryptophan-starved conditions in the therapeutic T cells, characterized at least in part by increased IDO 1 expression, which impairs their ability to direct an immune response against target cells, thereby impairing the efficacy of the treatment. The presently claimed method solves this problem by providing a method of treatment that comprises administering an inhibitor of IDO 1 subsequent to, but within 14 days of, initiation of the T cell therapy, which allows for restoring the administered T cells from immunosuppressive tryptophan-starved conditions during a window of time intended to precede prolonged tryptophan starvation”, 7) “the teachings in the application as filed also show the importance of administering the IDO 1 inhibitor subsequent to administration of the T cell therapy but prior to prolonged tryptophan starvation, i.e., within a window of time subsequent to initiation of the T cell therapy, such as within 14 days subsequent to initiation of the T cell therapy”, 8) “IDO 1 inhibitor is administered subsequent to administration of the T cell therapy but "prior to the establishment of prolonged tryptophan starvation or depletion, e.g., before T cells become incapable of reversing or recovering from the starvation or depletion." See paragraph [0258] of the application as filed.” 9) “Furthermore, the Office's interpretation of "simultaneously, sequentially, or separately" is not particularly limiting and includes administration of the TDO or IDO inhibitor at any time prior to the administration of the CART cell therapy, or at any time after the administration of the CART cell therapy, or simultaneously with the CART cell therapy. As such, a POSITA would not find any guidance in Cowley, one way or another, as to when to administer the TDO or IDO inhibitor relative to the "further agent" since, according to Cowley, they are "suitable for administration" in any order at any time.” 10)  “Ninomiya is on altering the tumor microenvironment prior to administration of the CART cell therapy because, according to Ninomiya, "the tumor microenvironment suppresses CAR-expressing T cells (CARTs) through the activity of indoleamine 2,3-dioxygenase (IDO), an intracellular enzyme that converts tryptophan into metabolites that inhibit T cell activity." See Ninomiya, at Abstract. This is direct contrast to an approach concerned with restoring previously administered therapeutic T cells from tryptophan-starved conditions induced by the therapeutic T cells themselves by administering the inhibitor after initiation of the therapeutic T cells, as is the approach reflected by the present claims.” 11) “Ninomiya is completely silent as to which order (including simultaneously) its TDO or IDO inhibitor and the "further agent" should be administered, and also provides no teaching, suggestion, or motivation that would lead a POSITA into selecting a particular order over any other.” and 12) “if a tumor were IDOl negative prior to initiation of a CART cell therapy, then Ninomiya's teachings suggest that IDOl inhibition is not necessary.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 4), as set forth in the paragraph above, Cowley et al., discloses method comprising administration of  “a indoleamine-2,3-dioxygenase (IDO[IDO1 or IDO2]) inhibitors” for use in medicine (paragraph [0001]) in combination with a T cell therapy that can be subsequent to the administration of the IDO1 inhibitor. The recitation of “wherein the inhibitor of IDO1 is administered within 14 days subsequent to the initiation of the T cell therapy” is broadly but reasonably interpreted as administering the IDO1 inhibitor at any point after the T cell therapy is initiated but before 15 days subsequent to said initiation. For example, 30 minutes after the administering a T cell therapy. Merely following the teaching of the prior art and determining in a trial and error manner, optimal dosage sequence/timing is considered to be a routine matter to downregulate expression of the enzyme IDO function and to improve the antitumor activity of CAR-T cell therapy in vivo, absent any evidence of unexpected results within 14 days or 7 days subsequent to the initiation of the T cell therapy. The mere fact that Cowley did not reduce his method to practice within 14 or 7 days subsequent to the administration of the T cell therapy is inadequate. Applicants also supply no evidence supporting their conclusion that there administration of an inhibitor of IDO 1 subsequent to, but within 14 days of, the initiation of the T cell therapy is unpredictable; the specification refers, for example, to stimulation of A549 adenocarcinoma human alveolar basal epithelial cells transduced with human CD19 that were assessed for  expression of IDO1 following stimulation with interferon-gamma (IFNγ) for 24 or 48 hour, where cells were observed to have increased expression of endogenous IDO1 as compared to unstimulated cells. However, increased  IDO1 expression was not detected in other CD19+ tumor cell lines, including JeKo-1, Daudi, Raji and Nalm-6 cells, following incubation with IFNγ under similar conditions (paragraph [1294]). This example support IFNγ stimulation of endogenous IDO1  in specific transduced tumor cell lines.  If applicants are correct that administration of an inhibitor of IDO 1 subsequent to, but within 14 days of, the initiation of the T cell therapy is unpredictable, that fact would weigh in favor of amending the independent claim to be as specific as possible about the claimed method so as to avoid an enablement rejection being raised against the instant claims. See also paragraph [01328] of the published application for  a dose-dependent effect of the inhibitor epacadostat when culturing CD19.A549 cells (adenocarcinoma human alveolar basal epithelial cells transduced with human CD19) with anti-CD19 CAR-expressing T cells from donors for over 10 days “with increasing expansion of CAR-expressing T cells, which became more apparent at later timepoints and extended expansion beyond 5 days in culture. The IDO1 inhibitor-promoted increase in expansion was sustained for more than 10 days in culture. The results were consistent with a conclusion that IDO-upregulation and/or IDO-dependent signaling can occur or be promoted following CAR-T antigen-specific activation and result in dampening of proliferation of the CAR-T cells, e.g., over a 5- or 10-day period, and that inhibition of IDO can in some contexts rescue such inhibition.”
Regarding 2), claim 316 merely requires administering a T cell therapy to a subject having a disease or condition  and administering to the subject a therapeutically effective amount of an inhibitor of IDO1 subsequent to the initiation of administration of the T cell therapy, wherein the inhibitor of IDO1 is administered within 14 days subsequent to the initiation of the T cell therapy. It is the examiner position that the broad scope of claim 316 is made obvious by the teachings of Cowley without undue experimentation, taking into consideration the clinical profile of the patient condition and the “simultaneously, sequentially or separately” administration of the T cell therapy disclosed by Cowley. Moreover, as previously stated at pages  16-17 of the final office action filed on 5/2/2022, Examples 1 and  2 of the invention are directed to cocultures of CD19.A49 cells with anti-CD19 CAR expressing cells in the presence of epacadostat. Examples 13 of the invention is directed to a tumor xenograft mouse model generated by subcutaneously implanting CD19.A49 cells and 19 days after implantation treatment with CAR+ T cell . “The results were consistent with upregulation of IDO1-expression in a mouse xenograft tumor model following administration of tumor-targeting CAR+ T cells.” (paragraph [1400] of the published application). The instant claims as written do not require cocultures of CD19.A49 cells with anti-CD19 CAR expressing cells in the presence of epacadostat, or a tumor xenograft mouse model generated by subcutaneously implanting CD19.A49 cells and 19 days after implantation treatment with CAR+ T cell, for example.  
Regarding 3), the claims as written do not require “ an upregulation in IDO 1 expression in target tumor cells following administration”. Hence the argument is not persuasive as they argue limitations that are not present in the claims.
Regarding 5) and 6), Example 9 provides comparative effects on  CAR-T cells co cultured with IDO1+ A549.CD19 cells, e.g,  “ [CAR-T cells] observed to upregulate IDO1 and inhibit proliferation [of CAR-T cells] in this context” (paragraph [01373]) with IDO-inhibitor epacadostat, or tryptophan supplementation whidh “restored proliferation of the CAR-T cells, to a similar degree as that observed by addition of the IDO-inhibitor, as compared to no treatment (no Tx).” (paragraph [01374]). However, the instant claims do not require upregulation of IDO1 after co-culturing CAR-T cells and IDO1+ A549.CD19 cells and do not require IDO-inhibitor epacadostat. Example 11 cited by applicants discloses anti-CD19 CAR-expressing T cells starved for tryptophan for varying periods of time and supplemental tryptophan recovery of number of CD3+ cells per well (Figure 18A), where addition of supplemental tryptophan did not completely restore proliferative capacity, out to 96 hours. The instant claims do not required the limitations of Examples 9 and 11. That is why Applicants’ arguments are not persuasive as they recite limitation that are not present in the claims.  
Regarding 7), and 8), the recitation of “wherein the inhibitor of IDO1 is administered within 14 days subsequent to the initiation of the T cell therapy” is broadly interpreted as administering IDO1 at any point after initiation of T cell therapy but before 15 days subsequent to the initiation. For example, 30 minutes or 14 days after the administering a T cell therapy . Thus is unclear how a time frame of 30 minutes or 14 days after the administering a T cell therapy contributes to the establishment of prolonged tryptophan starvation or depletion, e.g., before T cells become incapable of reversing or recovering from the starvation or depletion or how this starvation is different from starvation of tryptophan induced by IDO+ tumor cells, as taught by Ninomiya.
Regarding 9), although Cowley does not teach administering IDO1 at a point after the T cell therapy but before 15 days subsequent to the initiation of the T cell therapy, Cowley clearly teaches 3 choices of combinational therapy comprising an IDO1 inhibitor with T cell therapy. This is a small genus of possibilities  from which the ordinary artisan can easily envisage when IDO-positive tumors according to Ninomiya mediate metabolism of tryptophan into immunosuppressive metabolites, such as kynurenine and 3-hydroxyanthranilic acid (3-HAA), and thus, block antigen-specific T-cell proliferation (Ninomiya, page 3905). Accordingly, claim 316 does not require any astounding levels of efficacy and administration of said IDO1 inhibitor after T cell therapy is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, absent any evidence of unexpected results . Moreover, Patents do not have to exemplify all the nonpreferred embodiments to be enable, anticipation requires only an enabling disclosure. In re Donohue, 766 F.2d 531, 533 [226 USPQ 619] (Fed. Cir. 1985).
Regarding 10) and 11) , at the outset, the examiner notes that the claims do not require “restoring previously administered therapeutic T cells from tryptophan-starved conditions induced by the therapeutic T cells themselves” as applicants content. Moreover, Ninomiya teaches that IDO is expressed in Lymphoma cells (abstract). That is why fludarabine and cyclophosphamide are frequently used before CART administration to downregulate IDO expression in lymphoma cells because IDO mediates metabolism of the essential amino acid tryptophan (e.g, tryptophan starvation) to into immunosuppressive metabolites and their accumulation locks antigen-specific T-cell proliferation and induces T-cell death (Ninomiya, page 3905). Ninomiya’s teaching related to administration of fludarabine and cyclophosphamide, “frequently used before CART administration” do not undermine the rejection of record. Ninomiya clearly states, fludarabine and cyclophosphamide downregulate IDO expression before T-CAR administration. So if  administration of fludarabine and cyclophosphamide downregulate IDO expression in lymphoma cells before CART administration, administration of fludarabine and cyclophosphamide after initiation of T CAR therapy should be reasonably expected to downregulate IDO in IDO1+ cells and in improve T CAR therapy, for the same reasons they do before T CAR therapy, increasing tryptophan levels and decreasing its immunosuppressive metabolites.
Regarding 12) the fact that Ninomiya’s teaching suggest that if a tumor were IDOl negative prior to initiation of a CART cell therapy, IDO1 inhibition is not necessary is not disputed. However, this is not persuasive, over the scope of the pending claims. The instant claims as writing do not require treatment of a tumor, let alone a tumor that is IDOl negative.
Claim Rejections - 35 USC § 112 – written description
Claims 316, 319, 321, 322, 324, 326-342, 345, 363-365 and 369-372 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 316 has been amended to recite “an inhibitor of indoleamine 2, 3-dioxygenase 1 (IDO1)” that increases or elevates the level of interferon-gamma, wherein the increase or elevation of the level of IFNγ in the subject results in an increase or elevation of expression of IDO 1 in cells present in the local environment of a tumor (claim 326) or  increases tryptophan levels or decreases kynurenine levels in the tumor (claim,  337). A person of ordinary skill in the art would find it to be clear that an inhibitor that inhibits tryptophan metabolism or the kynurenine pathway, or even both, would fall within the scope of the recited "tryptophan metabolism or kynurenine pathway inhibitor." (See page 13 of Applicants’ remarks filed on 2/23/2022). Thus the instant claims are broadly but reasonably interpreted as comprising a genus of  IDO1 that exhibit  “an increase in tryptophan levels or a decrease in kynurenine levels in the tumor” (claim 337) or “elevation of the level of IFNγ in the subject results in an increase or elevation of expression of IDO 1 in cells present in the local environment of a tumor” (claim 326). There is not structure/function correlation of the claimed genus of inhibitors of IDO1.
The Specification discloses that  an inhibitor of IDO1 and the tryptophan metabolism and/or kynurenine pathway modulator of IDO1 can be selected from: 

    PNG
    media_image2.png
    447
    306
    media_image2.png
    Greyscale

However, the Specification provides merely provides support for a single species of the claimed inhibitor of IDO1 and the tryptophan metabolism and/or kynurenine pathway modulator of IDO1. That is 4-({2-[(aminosulfonyl)amino]ethyl}amino)-N-(3-bromo-4-fluorophenyl)-N′-hydroxy-1,2,5-oxadiazole-3-carboximidamide (INCB024360, epacadostat). 
The prior art discloses specific structural requirements for inhibitors of  indoleamine-pyrrole 2,3-dioxygenase. For example, Southan et al., (1996; Medicinal Chemistry Research, 6(5), 343-352; Abstract) teaches structural requirements for substrate/inhibitor binding to the active site of recombinant human IDO by tryptophan, wherein structural differences of tryptophan analogs determine the function of these amino acid as IDO substrates or IDO inhibitors. Southan et al., discloses several analogs of tryptophan that are stronger IDO inhibitors such as 5-bromo-D,L-tryptophan 22 and 6-fluoro-D,L-tryptophan 25. The most effective competitive tryptophan analog inhibitor of recombinant human IDO was 6-nitro-L-tryptophan 26 which inhibited enzyme activity 52% at 1 mM concentrations (Ki = 180 μM) and was not active as a substrate.  In some cases, tryptophan analogs would not bind IDO. For example, an analogue with a large substituent at the 5 position, 5-benzyloxy-D,L-tryptophan 20, was excluded from the recombinant human IDO active site (abstract). Southan’ teachings provide support for critical positions of the tryptophan inhibitors’ indole ring necessary to inhibit IDO activity. The Specification as filed recites the tryptophan analog 1-methyl-D-tryptophan (1-MT) (indoximod) as an inhibitor of IDO, however, there is not structure/function correlation for 1-MT in relation to  an increase in tryptophan levels or a decrease in kynurenine levels in a tumor subsequent to the initiation of the administration of the T cell therapy, let alone any IDO inhibitor. In fact, Ninomiya et al., (Blood. 2015; pp. 3905-3916; of record IDS filed on 2/13/2020) discloses that 1-MT protects CARs in vivo against the deleterious effects of IDO-positive tumors before and after initiation of CAR therapy (page 3908; col. 1, first paragraph). However, Ninomiya et al., does not teach how 1-MT increases tryptophan levels or decreases in kynurenine levels in a tumor.

    PNG
    media_image3.png
    316
    478
    media_image3.png
    Greyscale
The Specification discloses in Example 1 increased IDO1 expression levels observed in the tumor CD19.A549 cells co-cultured with anti-CD19 CAR-expressing T cells as compared to the levels in CD19.A549 cells cultured alone. The Specification states “The results were consistent with the ability of CAR-expressing T cells to induce IDO1 expression in CAR-targeted antigen-positive cells. The addition of the anti-IFN-gamma blocking antibody was observed to reduce the increased levels of IDO1 expression (FIGS. 1D and 1E).” (paragraph [01298]). Example 1 also measures “production of IFNγ  by CAR-T cells and induction of IDO1 by antigen-expressing cells” where “a dose-responsive increase in IDO1 expression, as determined by mean fluorescence intensity (MFI) by flow cytometry, was observed with increasing IFNγ concentrations” (paragraph [01305]). Example 2, discloses that IDO1 is involved in the oxidation of tryptophan into kynurenine and evaluates production of tryptophan in coculture of anti-CD19 CAR-expressing T cells with CD19.A549 cells at different effector-target (E:T) ratio, where amounts of tryptophan measured in supernatant from co-cultures at all E:T ratios were lower than those observed in medium alone (paragraph [1307]). Epacadostat at 1000 nM was observed to reduce kynurenine levels in the co-culture supernatants (paragraph [1309]). FIG. 2C depicts the tryptophan and kynurenine concentrations (µM) following co-culture of anti-CD19 CAR+ T cells and A549.CD19 IDO target cells in the presence of various epacadostat concentrations for 96 hours (paragraphs [0195][1310]). Example 3 evidences that co-culturing anti-CD19 CAR-expressing T cells generated from one of three different healthy donors with tumor CD19.A549 cells for 96 hours in the presence of 250 nM epacadostat resulted in higher number CAR T cells including all subsets, CD3, CD4 and CD8 compared to the absence of epacadostat (paragraph [1320]). 
The Specification is silent about any other inhibitor of IDO1 and the tryptophan metabolism and/or kynurenine pathway modulator of IDO1 able to restore concentration levels of reduced Trp and to reduce Kyn  after co-culture of anti-CD19 CAR+ T cells and A549.CD19 IDO target cells. The Specification is silent about any other inhibitor of IDO1 and the tryptophan metabolism and/or kynurenine pathway modulator of IDO1 able to enhance CAR T cells proliferation after co-culturing anti-CD19 CAR-expressing T cells generated from one of three different healthy donors with tumor CD19.A549. The specification does not proved a similar or common structure for the claimed IDO1 inhibitors including IDO inhibitor 1-MT and how this tryptophan analog  increases tryptophan levels or decreases kynurenine levels in the tumor after co-culturing anti-CD19 CAR-expressing T cells. 
To satisfy written description, however, the inventors needed to convey that they possessed the claimed invention, which encompasses all inhibitors of tryptophan metabolism or inhibitors of the kynurenine pathway, known and unknown, as part of the claimed methods able to  restore  tryptophan levels and to reduce kynurenine concentrations (µM) following co-culture of anti-CD19 CAR+ T cells and A549.CD19 IDO target cells to select an inhibitor of tryptophan metabolism or an inhibitor of the kynurenine pathway. Even accepting that all inhibitors of tryptophan metabolism or inhibitors of the kynurenine pathway were known, the specification provides no means of distinguishing which inhibitors of tryptophan metabolism or inhibitors of the kynurenine pathway. See Eli Lilly, 119 F.3d at 1568 (“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” (quoting Fiers, 984 F.2d at 1171)).

The specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Rather, in the instant application, the specification invites the skilled artisan to test each and every inhibitor of IDO1 and the tryptophan metabolism and/or kynurenine pathway modulator of IDO1 for their ability to interact with an active site of IDO1 to restore concentration levels of reduced Trp and to reduce  Kyn  after co-culture of anti-CD19 CAR+ T cells and A549.CD19 IDO target cells via trial and error. Further, the prior art shows that the ability to identify individual tryptophan inhibitors of human indoleamine 2,3-dioxygenase is not consistent, with multiple inhibitors of IDO having low activity or no activity as inhibitors. In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the invention as claimed. Any claim not specifically recited is included in the rejection because it depends from a rejected claim.
Response to Applicants’ Arguments as they apply to rejection of claims 316, 319, 321, 322, 324, 326-342, 345, 363-365 and 369-372 under 35 USC § 112(a)
At pages 13-27 of the remarks filed on 8/1/2022, Applicants essentially argue that: 1) “The instant specification discloses numerous exemplary species of an IDO1  inhibitor, which is more than enough to constitute a representative number of species and, thus, demonstrate possession of the genus of an IDOl inhibitor. See, e.g., paragraphs [0353]-[0369] of the application as originally filed.”, 2) “including those as described in paragraphs [0358], [0361], and [0362]-[0369] of the application as originally filed, and in present claim 321.”, 3) “In fact, the specification discloses several exemplary species of IDO1 inhibitor that are under clinical development, namely epacadostat, indoximod, an IDO peptide vaccine from Copenhagen University, F001287 (also known as linrodostat and BMS-986205), PF-06840003, and NLG919, and also refers to other exemplary species of IDO 1 inhibitors being developed for clinical studies as described in Moon et al., Journal for ImmunoTherapy of Cancer (2015) 3:51. See paragraph [0373] of the application as originally filed.” and 4) “Finally, the Office alleges that some inhibitors of IDO have low activity or no activity as inhibitors, but fails to provide any citations or examples of this. See Office Action, at page 27. Nonetheless, even if this were true, which Applicant does not concede to, this does not negate that Applicant has disclosed a large number of exemplary species of IDO 1 inhibitor in the specification, in addition to referring to numerous additional IDO 1 inhibitors as described in several other references that are incorporated by reference, and also disclosing several IDO 1 inhibitors currently in clinical development. See, e.g., paragraphs [0353]-[0369] and [0373] of the application as originally filed. This is more than sufficient to demonstrate possession of the recited genus of IDOl inhibitor to a POSITA under the guidelines of MPEP § 2163.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2), 3) and 4), the Specification states in paragraph [0356]: 
“IDO1 belongs to a family of three heme-dependent dioxygenases that generally play a role in catalyzing a first rate-limiting step of the metabolism of L-tryptophan in the kynurenine pathway, which includes IDO1, IDO2 and TDO. The three enzymes convert L-tryptophan into N-formyl-L-kynurenine”

Additionally, the Specification refers in paragraph [0357], which discloses an infinite list of DO1 inhibitors. The prior art of Southan et al., supports the unpredictability of identifying individual tryptophan inhibitors of DO1 because the binding to the DO1 active site is stereoselective. The Specification does not provide a common structure for the inhibitors of  DO1 leading to “an increase in tryptophan levels or a decrease in kynurenine levels in the tumor” (claim 337) or “elevation of the level of IFNγ in the subject results in an increase or elevation of expression of IDO 1 in cells present in the local environment of a tumor” (claim 326). There is not structure/function correlation of the claimed genus of inhibitors of IDO1 and the tryptophan metabolism and/or kynurenine pathway modulator of IDO1 leading to an increase in tryptophan levels or a decrease in kynurenine levels in the tumor. Though prior art of Ninomiya et al., (Blood. 2015; pp. 3905-3916) discloses that 1-MT protects CARs in vivo against the deleterious effects of IDO-positive tumors before and after initiation of CAR therapy, Ninomiya et al., is silent about administration of 1-MT solely and subsequent to administration of CAR+ T cells leading to an increase in tryptophan levels or a decrease in kynurenine levels in the tumor. The skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the invention as claimed.  
Conclusion
Claims 316, 319, 321, 322, 324, 326-342, 345, 363-365 and 369-372 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633